                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                             )
 BRUCE HAY,                                  )
                                             )
                             Plaintiff,      )
                                             )
        v.                                   )           Case No. 1:20-cv-06135-(JPO)
                                             )
 NEW YORK MEDIA LLC
                                             )
 and KERA BOLONIK,
                                             )
                             Defendants.     )
                                             )

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT, effective immediately, the Law Office of Jillian T. Weiss,
P.C. will change address as follows:

 OLD:                                            NEW:

 Law Office of Jillian T. Weiss, P.C.            Law Office of Jillian T. Weiss, P.C.
 442 15th Street No. 1R                          774 Fourth Avenue
 Brooklyn, NY 11215                              No. 320173
                                                 Brooklyn, NY 11232-9997

The email address, telephone number and fax number will remain the same. Please update your
records.


Dated: July 9, 2021
                                                     /s/ Jillian T. Weiss
                                                   Jillian T. Weiss
                                                   Law Office of Jillian T. Weiss, P.C.
                                                   774 Fourth Avenue
                                                   No. 320173
                                                   Brooklyn, NY 11232-9997
                                                   Phone: (845) 709-3237
                                                   Fax: (845) 684-0160
                                                   Email: jweiss@jtweisslaw.com

                                                   Counsel for Bruce Hay
                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, the foregoing document was filed with the Clerk of

the Court via this Court’s CM/ECF electronic filing system, and served on all counsel of record

registered to receive electronic notice.

                                                     /s/ Jillian T. Weiss
                                                   Jillian T. Weiss
                                                   Law Office of Jillian T. Weiss, P.C.
                                                   774 Fourth Avenue
                                                   No. 320173
                                                   Brooklyn, NY 11232-9997
                                                   Phone: (845) 709-3237
                                                   Fax: (845) 684-0160
                                                   Email: jweiss@jtweisslaw.com

                                                   Counsel for Bruce Hay
